DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 November 2021 have been considered but are moot because the new ground of rejection presented below.  Additionally, Applicant argues that the subject matter amended into independent claims 1, 10, and 16 was objected to in the previous office action as being allowable subject matter.  However, the Examiner argues that Applicant has not amended the whole of the indicated allowable subject matter from the previous office action.  Therefore, Applicant’s amendments differ in scope from the previously objected to allowable subject matter.  Upon further search of the prior art, the amended independent claims are rejected as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0088739 (hereinafter Wilkes) in view of US Patent Application Publication No. 2006/0174067 (hereinafter Soules).

Wilkes does not teach determining insertion points of the provided insertion points at which to indicate the tracks accessed by the processors based on last accessed timestamps of the tracks.
However, Soules teaches a caching system in which tracks are inserted in the cache at insertion points determined by last accessed timestamps of the tracks (Soules; Paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wilkes to include the timestamps because doing so allows for utilizing cache eviction policies that employ time to arrange the queue for eviction (Soules; Paragraph [0019]).

Claims 2, 8, 9, 14, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication No. 2003/0088739 (hereinafter Wilkes) in view of US Patent Application .
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claim 2, Wilkes in combination with Soules teaches the invention as described per claim 1 (see rejection of claim 1 above).  Wilkes also teaches wherein each processor of the processors includes processor arrays indicating tracks the processors have accessed (Wilkes; Paragraph [0040]).
Wilkes in combination with Soules does not teach receiving the indication of the tracks accessed by the processor from the processor when the processor array is full.
However, Ash teaches a shared cache system in which accessed track indications are received from a processor when the processor array is full (Ash; Col 7 Lines 27 – 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wilkes in combination with Soules to include the full array because doing so allows for batch track processing (Ash; Col 7 Lines 27 – 32).


Wilkes in combination with Soules does not teach removing indication of a track of a track demoted from the cache from a processor array indicating the demoted track.
However, Ash teaches a shared cache system which removes an indication of a track of a track demoted from the cache from a processor array indicating the demoted track (Ash; Col 10 Lines 64 – 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wilkes in combination with Soules to include the track removal because doing so allow for freeing space in the processor array.

As per claims 9, 15, and 21, Wilkes in combination with Soules teaches the invention as described per claims 1, 10, and 16 (see rejection of claims 1, 10, and 16 above).
Wilkes in combination with Soules does not teach determining whether a re-MRU flag for a track processed to demote indicates the track should be moved to an insertion point in the cache list;  demoting the track processed to demote and removing indication of the demoted track from a processor array indicating tracks accessed by a processor in response to determining that the re-MRU flag does not indicate the track should be moved to an insertion point in the cache list; and indicating the track processed to demote at an insertion point in the cache list in response to determining that the re-MRU flag indicates the track should be moved to an insertion point in the cache list.
However, Ash teaches a shared cache system which performs determining whether a re-MRU flag for a track processed to demote indicates the track should be moved to an insertion point in the cache list (Ash; Col 8 Lines 48 – 54); demoting the track processed to demote and removing indication of the demoted track from a processor array indicating tracks accessed by a processor in response to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wilkes in combination with Soules to include the re-MRU flag because doing so prevents recently used tracks from being demoted from the shared cache.

Allowable Subject Matter
Claims 3 – 7, 11 – 13, and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3, 4, 11, and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination setting the re-MRU flag for a track to indicate to move to an insertion point in response to the track being accessed by a processor and indicated in the shared cache, as required by dependent claims 3, 11, and 17, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a re-MRU flag indicating that a track should be moves to an insertion point in the cache list, but does not teach the reason for setting the re-MRU bit, as required by dependent claims 3, 11, and 17.
Claim 4 would also be allowable because of its dependence upon allowable dependent claim 3.

in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination updating a last accessed timestamp for a track accessed by a processor and indicated in a processor array of tracks accessed by the processor to a current timestamp, as required by dependent claims 5, 12, and 18, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a timestamp for a track accessed by a processor, but does not teach updating the timestamp under the conditions required by dependent claims 5, 12, and 18.

Claims 6, 7, 13, and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination receiving a request from a processor to access a track; determining whether the track to access is identified in the cache list ; and indicating the track in a processor array of the requesting processor in response to determining that the track to access is indicated in the cache list, as required by dependent claims 6, 13, and 19, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a processor array, but does not teach indicating the track in the processor array when the track is indicated in the cache list, as required by dependent claims 6, 13, and 19.
Claim 7 would also be allowable because of its dependence upon allowable dependent claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181